Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: on page 1 line 5, “(now U.S. Patent No. XX,XXX,XXX)” should read “now U.S. Patent No. 11,181,169)”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 8, the limitation “the plurality of polymeric elongated elements” does not have antecedent basis in the claim. Examiner notes that Claim 7 positively recites a plurality of polymeric elongated elements, but Claim 8 does not depend from Claim 7.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,181,169 to Wetzels et al. (hereinafter Wetzels) as shown in the table below. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3-21, 23-30, and 32-33 of the instant application are anticipated by Claims 1-18 and 20-28 of Wetzels.
Regarding Claim 1, it is clear that all of the recited elements are found in Claim 1 of Wetzels. The difference between Claim 1 of the instant application and Claim 1 of Wetzels lies in the fact that Wetzel’s Claim 1 includes more elements and is thus more specific. Therefore the invention of Claim 1 of Wetzels is in effect a “species” of the “generic” invention of Claim 1 of the instant application. It has been held that the “generic” invention is anticipated by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since Claim 1 of the instant application is anticipated by Claim 1 of Wetzels, it is not patentably distinct therefrom.
Claims 3-21, 23-30, and 32-33 of the instant application are not patentably distinct from their respective corresponding claims in Wetzels as indicated in the table below due to the same limitations being recited in each pair of claims, and due to their dependences on Claim 1.

Claim # in Application
Claim # in 11,181,169
Claim # in Application
Claim # in 11,181,169
Claim # in Application
Claim # in 11,181,169
1
1
12
9
23
20
3
1
13
10
24
21
4
1
14
1
25
22
5
2
15
12
26
23
6
3
16
13
27
24
7
4
17
14
28
25
8
5
18
15
29
26
9
6
19
16
30
11
10
7
20
17
32
27
11
8
21
18
33
28


Claims 2, 22, and 31 are rejected by virtue of their dependence upon Claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/Examiner, Art Unit 3725     

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725